By the Court.
It is too well settled to require discussion or reference to authorities, that an agreement to forbear to sue upon a debt already due and payable, for no other consideration than the payment of part of the debt, is without legal consideration, and cannot be availed of by the debtor, either by way of contract or of estoppel.
Of the cases cited for the defendant, Harris v. Brooks, 21 Pick. 195, was a case of a surety, and Fleming v. Gilbert, 3 Johns. 528, a case of modification by agreement of the way of performing an obligation to discharge a mortgage.

Exceptions sustained.